Citation Nr: 1022041	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for myofascial strain of 
left satorius muscle, claimed as a left hip disability, 
secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.

In January 2010, this claim was remanded for additional 
evidentiary development.  All requested development has been 
completed and the claim has been properly returned to the 
Board for adjudication.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's myofascial 
strain of left satorius muscle, claimed as a left hip 
disability, is proximately due to, the result of, or 
aggravated by service-connected left knee disability.  


CONCLUSION OF LAW

Myofascial strain of left satorius muscle is not secondary to 
service-connected left knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the evidence reveals that the Veteran has been 
diagnosed with myofascial strain of left satorius muscle.  
See August 2006 VA examination report.  The evidence does not 
show, nor does the Veteran allege, that his current left 
satorius muscle strain was incurred during active military 
service.  Instead, the Veteran has asserted that his left 
satorious muscle strain, claimed as a left hip disability, is 
related to his service-connected left knee disability, as he 
believes that his left hip pain is related to standing and 
walking with a limp on his left knee.  

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Veteran was afforded a VA examination in August 2006 to 
determine if he has a left hip disability that is related to 
his service-connected left knee disability.  At that 
examination, the Veteran reported that he began having pain 
in the left anterior hip area about six months before the 
examination.  Objective examination revealed slightly limited 
range of motion in the left hip and focal tenderness over the 
satorius muscle near the origin of the iliac crest.  The 
Veteran's gait was normal with very slight antalgic movement 
to the left knee.  The final diagnosis was left satorious 
muscle, myofascial strain.  

As to the etiology of the Veteran's left muscle strain, the 
examiner stated that it is impossible to determine the 
origin, etiology, or relationship of this problem to the left 
knee or hip without resorting to mere speculation.  

In an addendum report dated March 2010, the examiner 
explained that, given that there is no evidence of an actual 
hip joint problem, involving the articular joint of the femur 
head to the acetabular pubis, or evidence of gonaligic or 
coxalgic gait, the examiner opined that there is no 
scientifically objective way to associate the Veteran's left 
knee problems with his anterior pelvis tendinitis, i.e., left 
satorious muscle strain, without resorting to speculation.  

In evaluating this claim, the Board notes that the August 
2006 and March 2010 examination reports are the most 
competent and probative evidence of record as to whether 
there is a relationship between the Veteran's left satorious 
muscle strain and his service-connected left knee disability.  
There is no indication or allegation that the examination 
conducted in August 2006 was not adequate to support the 
grant, or denial, of a service connection claim.  Indeed, it 
appears that the VA examiner was aware of all relevant facts 
in this case as he reviewed the Veteran's entire file, 
interviewed the Veteran and noted his reported medical 
history, and examined the Veteran prior to rendering his 
diagnosis and conclusion.  The examiner provided a rationale 
in support of his conclusion that he was unable to associate 
the Veteran's left satorious muscle strain to his service-
connected left knee disability, citing the lack of evidence 
showing an actual left hip joint disability or gonaligic or 
coxalgic gait, which the Board must find provides highly 
probative evidence against this claim.  

In addition, the Board notes there is no opposing medical 
evidence or opinion of record that suggests that the 
Veteran's left satorious muscle strain is related to or 
aggravated by his service-connected left knee disability.  

The only evidence that relates the Veteran's current left 
satorious muscle strain to his service-connected left knee 
disability is the Veteran's own statement that he believes 
his left "hip" pain is related to standing and walking on 
his left knee with a limp.  While the Veteran is competent to 
provide information regarding matters that he has observed, 
he is not competent, as a layperson, to provide an opinion on 
matters involving medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
an opinion addressing the potential relationship between the 
Veteran's left satorious muscle strain and his left knee 
disability require medical knowledge and expertise and, as 
noted, the evidentiary record contains only one medical 
opinion wherein the health care professional was unable to 
associate the Veteran's left satorious muscle strain to his 
service-connected left knee disability.  

Therefore, based on the foregoing reasons and bases, the 
Board finds the preponderance of the evidence is against the 
grant of service connection for left satorious muscle strain, 
as secondary to service-connected left knee disability.  
Because the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The letter also informed the Veteran of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 2000 to 
November 2009, and the Veteran was afforded a VA examination 
in August 2006.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

ORDER

Entitlement to service connection for myofascial strain of 
left satorius muscle, claimed as a left hip disability, 
secondary to service-connected left knee disability is 
denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


